

117 HR 3247 IH: Stop EITC and CTC Seizures Act
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3247IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Ms. Garcia of Texas (for herself, Ms. Norton, Ms. Escobar, Ms. Jayapal, Ms. Bonamici, Ms. Omar, Mr. Grijalva, Ms. Lee of California, Ms. Newman, Ms. Schakowsky, Mr. Larson of Connecticut, Mr. García of Illinois, Ms. Tlaib, Mr. Espaillat, Ms. Wilson of Florida, Mr. Carson, Ms. Pressley, Ms. Velázquez, Mrs. Watson Coleman, Mr. Khanna, Ms. Ocasio-Cortez, Mr. McGovern, Mr. Evans, Mr. Vicente Gonzalez of Texas, Ms. Roybal-Allard, Mr. Bowman, Ms. Bass, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 31, United States Code, to limit the amount that the portion of a taxpayer’s tax refund attributable to the child tax credit and the earned income tax credit may be reduced by reason of student loan debt.1.Short titleThis Act may be cited as the Stop EITC and CTC Seizures Act. 2.Limitation on reduction of certain portions of tax refund by amount of student loan debt(a)In generalSection 3720A of title 31, United States Code, is amended by adding at the end the following new subsection: (j)The Secretary of the Treasury may not reduce under subsection (c), by reason of student loan debt, a refund of Federal taxes paid that is payable to a taxpayer to the extent such reduction would cause such refund to be less than the sum of credits allowed under subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 by reason of sections 24 and 32 of such Code. For purposes of the previous sentence, the Secretary of the Treasury shall determine the amount of the reduction under subsection (c) that is by reason of student loan debt and the amount of the refund that is being reduced after applying all other reductions under such subsection..(b)Conforming amendmentSection 6402(d)(1) of the Internal Revenue Code of 1986 is amended by inserting and subject to the limitations with respect to student loan debt under section 3720A of title 31, United States Code before ) to such agency. (c)Effective dateThe amendments made by this section shall apply to refunds of Federal taxes paid for taxable years beginning after December 31, 2020. 